Title: To Thomas Jefferson from James Sullivan, 5 April 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston 5th April 1808.
                  
                  The day in Massachusetts, yesterday, was a day of uncommon exertions. The republicans seem to be assured of success; and their enemies despair. Before the Act of congress laying an embargo, they openly, and universally declared, that they did not mean to make any opposition in the election of Governor for the present year. The deep laid plot of Pickering’s letter, added to the embargo, gave them fresh confidence, and uncommon impudence; and they have done the most wonderful things with them. They came out, however, openly, and avowedly upon the position of a dissolution of the national government, and a separation of the Northern from the Southern States. They expect this arrangement to be supported by the court of London, and however you may treat the idea with neglect, it is on the request of this party, in new England, that seven ships of the line, and ten thousand troops are on their way to Halifax. I know not what Lyman your consul is about in England; Williams his predecessor the Nephew of Pickering is very vigilant there. His letters give assurances to the merchants in England, that the New England people will compel a repeal of the Embargo Act. His letters to his friends here give them assurances that great britain will cordially receive the returning Northern States, and leave the Southern hemisphere to provide for its negroes, or to submit to the french for protection. You will stand astonished to find that any considerable proportion of Massachusetts came forward in maintenance of such a project. But the old tories and old tory familys are resuscitated; the aristocracy of wealth, even though nominal in banks, and corupt in the base corruption of speculation, has crowded all principle from our community: and our people are essentially changed. There are open and public avowals every day, in the assurance offices, that great britain is our only protector, that we are unable to protect ourselves, that her fleet is our fleet, her navy our navy and gun boats must be held in contempt. All the opposition they have made to gun boats, has arisen in this way; not that they wished or expected an american Navy but wished to show that a connexion with England for the sake of her Navy was necessary to us.
                  I am with respect
                  
                     James Sullivan
                     
                  
               